Citation Nr: 0617509	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from August 1954 to August 
1974 and he died in June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which confirmed and continued a June 
1999 denial of the appellant's claim for service connection 
for the cause of the veteran's death.  In a July 2003 
decision, the Board denied the appellant's claim.  She 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a March 2004 Joint 
Motion for Remand, the Court, in a March 2004 order, vacated 
and remanded the Board's decision for readjudication 
consistent with the parties' motion.  In September 2004, the 
Board remanded this case.  It was clarified that the issue on 
the front page is the sole issue on appeal. 


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  At the time of the veteran's death, the veteran was not 
service-connected for any disability.  

3.  The Certificate of Death reflects that the veteran died 
at the age of 60 years in June 1997.  The immediate cause of 
death was gastric cancer.  The Certificate of Death listed 
chronic obstructive pulmonary disease (COPD) as a condition 
leading to the immediate cause of death.  There were no 
significant conditions contributing to death.

4.  Gastric cancer and COPD were not manifest during service; 
gastric cancer was not manifest within one year of separation 
from service; the most probative competent medical evidence 
does not show that the post-service diagnoses of gastric 
cancer and COPD were attributable to service to include 
exposure to herbicides including Agent Orange during service.

5.  The veteran was not exposed to radiation during service 
and the most probative competent medical evidence does not 
attribute COPD and gastric cancer to radiation exposure or 
otherwise to service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.311, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in February 2001 and 
November 2004.  These letters notified the claimant of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

Initial VCAA notification did not predate adjudication of 
this claim.  However, although initial notice was not sent 
prior to initial adjudication of the appellant's claim, this 
was not prejudicial to her, since she was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the appellant in February 2005.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 
Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  A medical opinion has been obtained.  The 
records satisfy 38 C.F.R. § 3.326.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  There is sufficient competent evidence of record 
to decide the claim, as set forth below.  See 38 C.F.R. 
§ 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

The veteran's Certificate of Death shows that the immediate 
cause of death was gastric cancer with an underlying cause 
listed of COPD.  The appellant is the veteran's surviving 
spouse and she contends that the cause of the veteran's death 
is related to service.  

The appellant, who is a registered nurse, has presented 
several theories in support of her claim for service 
connection for the cause of the veteran's death, including 
that the veteran's death was due to Agent Orange he was 
presumed to have been exposed to while serving in Vietnam; 
that his death was due to ionizing radiation he was exposed 
to possibly while transporting nuclear weapons; and that his 
death was related to aircraft exhaust fumes he was exposed to 
while on the flight line.  She has also contended that the 
veteran had stomach and breathing problems during service and 
that these progressed following service to cause the 
veteran's death.  The appellant has further suggested that 
the veteran may actually have had lung cancer rather than 
metastatic gastric cancer.  In this regard, the appellant has 
pointed to a January 1997 chest computerized tomography (CT) 
examination that showed "a very small nodule," submitted 
portions of medial articles, including one titled "Solitary 
Pulmonary Tumor" that indicated that 50 to 60 percent of 
such tumors are malignant in individuals age 50 or older, and 
made reference in an October 2003 statement to a physician 
telling her that the veteran's cancer presented more like a 
lung cancer.

A review of the service medical records revealed that the 
veteran made gastrointestinal complaints as early as July 
1957 when the veteran was seen for a burning feeling in the 
epigastrium.  On his October 1958 examination, it was noted 
that the veteran had frequent indigestion in the past few 
years and indicated that a June 1958 gastrointestinal series 
had negative findings.  At the time of the veteran's November 
1973 retirement physical examination, frequent indigestion 
was again noted.  Also, the veteran was noted to have 
shortness of breath secondary to physical exertion, and a 
chest x-ray was reported to show markings that were "a 
little more prominent than usual for this age group 
suggesting chronic change."

Post-service, medical records are dated from 1996.  In June 
1996, the veteran was hospitalized for evaluation of 
shortness of breath.  The diagnoses following the 
hospitalization were an acute exacerbation of COPD and 
chronic tobacco use.  The veteran was also hospitalized in 
November 1996 for an upper gastrointestinal bleed and an 
esophagogastroduodenoscopy resulted in diagnoses of severe 
hemorrhagic distal esophagitis with hiatal hernia, moderate 
hemorrhagic gastritis with small superficial ulcers and 
moderate duodenitis without identified ulceration that were 
all secondary to the upper gastrointestinal bleeding.  A 
second esophagogastroduodenoscopy performed in January 1997 
included biopsies for helicobacter pylori and esophageal 
pathology and a pathology report showed a diagnosis of 
invasive, poorly differentiated adenocarcinoma, grade 3/3.  
While a pathology report for the biopsy for helicobacter 
pylori does not appear to be of record, a record dated in 
March 1997 noted that the veteran was positive for H. pylori.  

In support of her contentions, the appellant has submitted a 
statement dated in July 2004 from W. E. J., M.D., in which he 
concludes that it was his opinion that it was as likely as 
not that there was a connection between the veteran acquiring 
gastric cancer and COPD as a result of his time in service.  
In that statement, he noted that the veteran had a training 
course in the transport of nuclear weapons; that the 
appellant reported that the veteran had gastric problems 
during service; that the appellant reported that the veteran 
had "constant exposure to aircraft fumes as a consequence of 
many years spent in the Air Transport division of the 
military;" and that COPD had been linked to exposure to 
exhaust fumes from fossil fuels.  Dr. J. explained that 
gastric cancer had links to several causes including H. 
pylori, tobacco abuse, alcohol consumption, smoked foods, 
occupational exposure to heavy metals and ionizing radiation.  

In a second statement in February 2006, Dr. J. reiterated 
that the veteran had spent many years in the Air Transport 
Division of the military and it was logical to assume that he 
was in contact with exhaust from various types of aircraft.  
He noted that the veteran had spent a majority of his time in 
a managerial position when he had minimal exposure to exhaust 
fumes, however, he stated that it was assumed that there was 
a period of time when he was not in a supervisory role and 
might have had more concentrated exposure to exhaust fumes.  
Regardless of his position in the Air Transport Division, it 
was safe to assume that the veteran had more exposure to 
exhaust fumes there than someone working in a division of the 
military other than aircraft transport.  It was this 
physician's opinion that repetitive exposure to fossil fuel 
exhaust over many years was a well-established link to COPD.  
Regarding gastric cancer, the physician stated that it was a 
well-established fact that both ionizing radiation and Agent 
Orange exposure were linked to gastric cancer.  The physician 
referenced a Swedish study which concluded that individuals 
exposed to Agent Orange had an elevated risk of gastric 
cancer irrespective of smoking or alcohol intake and that the 
excessive risk was 80 percent.  It was his opinion that the 
veteran, having spent 20 years in active duty with exposure 
to Agent Orange, ionizing radiation, and aircraft exhaust 
fumes, contracted gastric cancer and COPD as a result of such 
exposure.  The physician felt that it was irresponsible to 
try to explain away the causes of the veteran's illnesses as 
being caused by factors unrelated to his time in service.  

Dr. J. is board-certified in internal medicine.  In February 
2006, he stated that he had read the files.  

In November 2005, VA medical expert opinions were rendered, 
after a review of the claims file was completed, by 
respiratory and gastrointestinal specialists.  

The first opinion was rendered as follows.  It was the 
physician's opinion that the veteran's COPD was not likely 
related to his exposure to aircraft fumes for the following 
reasons.  After reviewing the veteran's statements and VA 
records, it appeared that his exposure to aircraft fumes was 
likely minimal as the majority of his service was in a 
supervisor or managerial setting.  The physician noted that 
the veteran had a very significant history of smoking and 
exposure to secondhand smoke.  The physician referred to the 
veteran's 1996 record which documented that he had a 3-4 pack 
a day smoking history and worked, post-service, in a smoke-
filled environment for 15 hours per day.  Even after he was 
diagnosed with COPD, he continued to smoke.  In March 1997, 
it was noted that the veteran was still smoking 1-2 packs per 
day.  Thus, it was the VA physician's opinion that the 
veteran's COPD was not likely caused by the aircraft fumes, 
but was rather quite likely caused by his firsthand and 
secondhand exposure to cigarette smoke.  It was indicated 
that the most common etiology of COPD was cigarette smoking.  
Further, the physician opined that the COPD was diagnosed 
years after his service and the physician did not believe 
that the development of COPD was likely related to his 
complaints in the military.  

With regard to lung cancer, the VA physician stated that it 
was not likely that the veteran had lung cancer.  It was 
noted that a small nodule had been described in a CT report, 
but the physician felt that the small nodule represented a 
benign granuloma such as histoplasmosis and its radiologic 
characteristics were also consistent with such diagnosis as 
indicated by the interpretation of the chest CT.  The VA 
physician indicated that clinically, the veteran was 
diagnosed with gastric carcinoma, confirmed by biopsy, which 
metastasized.  

The VA gastrointestinal specialist also provided a medical 
opinion.  This physician reviewed the claims file and 
reviewed the veteran's history in the report.  The physician 
also went over the appellant's contentions regard Agent 
Orange exposure, radiation exposure, and exhaust fumes 
exposure.  

With regard to the question of whether the veteran's gastric 
cancer was causally related or etiologically related to the 
symptomatology shown on the service medical records, it did 
not appear that the veteran had any exposures or direct 
medical conditions which led to the actual cause of the 
development of gastric cancer.  It was noted that this was 
not an identified cancer which had been affiliated with Agent 
Orange exposure.  Regarding potential radiation contributing 
to gastric cancer, radiation had been associated with a 
number of tumors, however, this physician felt that there had 
been no direct causal relationship with radiation and gastric 
cancer, unless the veteran was in a radiation field for a 
earlier prior cancer.  The veteran had no record of any prior 
malignancy diagnosis.  The veteran had no record of any 
significant radiation exposure during his military time.  As 
such, the physician did not think that radiation contributed 
to the veteran's development of gastric cancer.  Concerning 
the exhaust fumes, it was noted that there certainly may be 
environmental contributions to the development of any 
malignancy.  However there had not been specific causal link 
to the jet fume exposures and gastric cancers.  It was his 
opinion that it was much more likely that the gastric cancer 
was either a sporadic occurrence or due to previous 
smoking/alcohol exposures and/or chronic reflux gastritis 
contributing to potentially Barrett's dysplasia and eventual 
adenocarcinoma.  However, the physician clarified that there 
was no mention of any columnar metaplasia or dysplasia 
present, only the presence of esophagitis which was merely an 
inflammatory change and not in and of itself a preneoplastic 
finding.  

With regard to whether the gastric cancer was the primary 
cause of death and if so, was it by its very nature so 
advanced that the COPD likely did not contribute to his 
death, the physician opined that the metastatic gastric 
cancer was far and away the overwhelming cause of death and 
that the survival rate was months.  The  physician indicated 
that the veteran's death would have occurred within 6-9 
months irrespective of the COPD, and COPD should have been 
listed as a significant factor, but not as a contributing 
cause of death.  

The physician also opined that the veteran did not have lung 
cancer.  He stated that a 2 millimeter solitary pulmonary 
nodule was extremely common in healthy individuals.  In 
addition, with no mediastinal adenopathy or hilar adenopathy 
present, it did not suggest any local extension of even a 
small malignancy in the chest.  The physician indicated that 
small cell lung cancer may spread to distant organs with 
minimal disease in the chest, but it was very rare that it 
would go to the stomach and on biopsy, is usually easily 
distinguished from adenocarcinoma.

With regard to the veteran's service, the Board notes that 
while the veteran apparently did have a training course in 
the transport of nuclear weapons, there is no record of the 
veteran's actual exposure to radiation.  The RO has been 
informed that a DD Form 1141 (Record of Exposure to Ionizing 
Radiation) pertaining to the veteran was not of record.  
Also, with respect to the veteran's exposure to aircraft 
fumes, there is likely no way to document the extent of any 
such exposure, but the record reflects that the only time the 
veteran's service duties would, or could have placed him in 
proximity to aircraft fumes would have been between April 
1966 and August 1974, when the veteran was an Air 
Transportation Specialist and Supervisor.  Performance 
Reports from this period of time reflect that the veteran 
performed duties primarily as a supervisor or manager.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

In this case, there are medical opinions of record.  These 
opinions consist of those of the appellant who is a 
registered nurse, Dr. W. E. J., and the two VA medical 
experts.  All of these opinions are competent as they were 
rendered by medical professionals.  

The Court has held that nurses, let alone, nurse 
practitioners, as health care professionals, are competent to 
offer opinions as to the etiology of a disability.  See Goss 
v. Brown, 9 Vet. App. 109, 114-15 (1996); Williams v. Brown, 
4 Vet. App. 270, 273 (1993).  However, these persons are not 
competent to opine beyond their area of expertise.  See Goss 
v. Brown, 9 Vet. App. 109 (1996); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Williams (Willie) v. Brown, 4 Vet. App. 
270, 273 (1993).

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In assessing the medical opinions, at the outset, the Board 
notes that the opinions of the three physicians are more 
probative than the opinion of the appellant.  The appellant 
has not been shown to be an expert in the field of 
respiratory disorders, stomach disorders, or cancer.  
Therefore, while her opinion is competent in general, it is 
not as probative as the opinions of the physicians who have 
more expertise.  

With regard to the opinions of the physicians, Dr W. E. J. is 
board certified in internal medicine.  The Board requested a 
VA medical opinion by a specialist in Occupational and 
Environmental Medicine.  Due to the complexity of the 
veteran's case, two medical opinions were provided by two 
medical specialists, one a respiratory specialist and one a 
gastrointestinal specialist who is also a fellow in 
hematology and oncology.  All three physicians reviewed the 
claims files, however the Board finds that the opinions of 
the VA physicians are more probative than the opinion of Dr. 
W. E. J.  The reason their opinions are more probative is 
because they are specific experts in the aforementioned 
medical fields; their conclusions were consistent with the 
veteran's military background as indicated in the reports; 
the veteran's smoking history was addressed and it was not 
addressed by Dr. J. even though that information was 
available to him; and they answered more detailed and 
specific questions and provided detailed rationales whereas 
Dr. J. repeatedly referred to assumptions being made 
regarding various exposures rather than conclusions made 
based on the facts in the record.

As such, the two VA medical expert opinions are afforded the 
most credible and probative weight.  See also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).


Cause of Death Based on Agent Orange Exposure

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in 38 
C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  No condition other 
than one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

The specific statute pertaining to exposure to herbicide 
agents is 38 U.S.C.A. § 1116.  Regulations have stipulated 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era.  These statutory provisions became effective on the date 
of enactment, December 27, 2001. 

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne, Hodgkin's disease, non- 
Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, trachea, or larynx), 
and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 
(1996).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran served in Vietnam.  Thus, exposure to Agent 
Orange is presumed.

In order for service connection to be established on a 
presumptive or on a direct basis, the veteran must have a 
current diagnosis of the claimed disease or injury related to 
service.  

The appellant asserts that the veteran was suffering from 
lung cancer, which is a disease which, if present in a 
veteran at any time after service in Vietnam during the 
Vietnam ear, may be presumed to be related to such service.  

A review of the evidence reveals that following a chest CT 
scan in January 1997, the veteran was found to be suffering 
from a "very small nodule which measures around 2 mm. within 
the right mid lung, which is nonspecific but I suspect most 
likely represents a granuloma."  This finding was not again 
noted in subsequent treatment records, and chest x- rays in 
March 1997 and again in May 1997 showed no pulmonary 
infiltrates or metastatic disease.  The VA medical experts 
evaluated the finding on the CT scan.  They indicated that 
the aforementioned granuloma was not indicative of lung 
cancer.  It was determined that the veteran did not have lung 
cancer and their opinions, as noted, are being afforded the 
most probative weight.  Thus, the veteran did not have lung 
cancer.  

The veteran had gastric cancer.  He also had COPD.  Gastric 
cancer and COPD are not among the diseases listed at 38 
C.F.R. § 3.309(e).  Thus, service connection cannot be 
established on a presumptive basis.  Service connection may 
also be established if competent evidence relates post-
service diagnosis to Agent Orange exposure.  In this case, 
the appellant and Dr. J. relate the diagnoses of gastric 
cancer and COPD to the veteran's presumed Agent Orange 
exposure.  Dr. J. stated that "it is a well-established fact 
that both ionizing radiation and Agent Orange exposure 
(phenoxyacetic acid) are linked to gastric cancer" and 
pointed to what appears to be a Swedish study in support.  

However, section 2 of the Agent Orange Act of 1991, Pub. L. 
102-4 (Act), codified in pertinent part at 38 U.S.C.A. §§ 
1116(b) and (c), provides that whenever the Secretary 
determines, based on sound medical and scientific evidence, 
that a positive association (i.e., the credible evidence for 
the association is equal to or outweighs the credible 
evidence against the association) exists between exposure of 
humans to an herbicide agent and a disease, the Secretary 
will publish regulations establishing presumptive service 
connection for that disease.  If the Secretary determines 
that a presumption of service connection is not warranted, he 
is to publish a notice of that determination, including an 
explanation of the scientific basis for that determination.  
The Secretary's determination must be based on consideration 
of reports of the National Academy of Sciences (NAS) and all 
other sound medical and scientific information and analysis 
available to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.  

Section 3 of the Act directs the Secretary of Veterans 
Affairs to seek to enter into an agreement with the NAS to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in the 
Republic of Vietnam and each disease suspected to be 
associated with such exposure.

NAS issued its initial report, entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam," (VAO) 
on July 27, 1993 and assigned gastrointestinal tumors 
(stomach cancer, pancreatic cancer, colon cancer, and rectal 
cancer) to the category labeled limited/suggestive evidence 
of no association with herbicide exposure.  This category is 
defined as meaning that several adequate studies, covering 
the full range of levels of exposure that humans are known to 
encounter, are mutually consistent in not showing a positive 
association between herbicide exposure and the particular 
health outcome at any level of exposure.  NAS has continually 
reviewed new and credible studies concerning the above 
referenced conditions as late as 2003.  It has consistently 
concluded that there was no new evidence to change the 
previous determination that there is limited or suggestive 
evidence of no association between exposure to herbicides and 
gastrointestinal cancers.  

Taking account of the available evidence and NAS' analysis, 
the Secretary has found that the credible evidence against an 
association between herbicide exposure and gastrointestinal 
and digestive diseases and gastrointestinal tract cancer 
outweighs the credible evidence for such an association, and 
he has determined that a positive association does not exist.  
See Fed. Reg., 68 FR 27630, 27639 - 27640 (May 20, 2003).  As 
such, the Board accords little weight to the study referenced 
by Dr. J. 

As noted above, the VA medical experts found that COPD was 
attributed to the smoking history which Dr. J. does not 
discuss in any detail despite the veteran's significant 
smoking history.  The VA examiner also found that the gastric 
cancer was attributed to other causes and it was noted that 
gastric cancer is not one of the diseases recognized by VA as 
a presumptive disorder.  Thus, the most probative competent 
evidence does not attribute gastric cancer or COPD to Agent 
Orange exposure.  

Accordingly, the Board finds that the veteran did not develop 
gastric cancer or COPD as a result of inservice Agent Orange 
exposure.


Cause of Death Due to Radiation Exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

The veteran had stomach cancer.  Thus, he had one of the 
listed cancers in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Stomach cancer is subject to presumptive service 
connection under 38 U.S.C.A. § 1112(c).  Therefore, the 
remaining question to be addressed is whether the veteran was 
a "radiation-exposed veteran," as defined above.

The veteran did not serve prior to February 1952.  Thus, he 
did not serve in Hiroshima or Nagasaki.  Further, the veteran 
did not serve on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio; Oak Ridge, 
Tennessee; or on Amchitka Island, Alaska.  As such, the 
veteran did not participate in a radiation-risk activity, as 
that term is defined by regulation.  

Thus, the veteran does not meet the definition of a 
"radiation-exposed veteran" in accordance with 38 C.F.R. § 
3.309(d).  See McGuire v. West, 11 Vet. App. 274 (1998).  The 
Board finds, therefore, that he is not entitled to the 
presumption of service connection for cancer of the stomach 
based on radiation exposure.  38 C.F.R. § 3.309(d).

As noted above, 38 C.F.R. § 3.311(b) provides a listing of 
radiogenic diseases, i.e., diseases which may be induced by 
ionizing radiation.  These diseases, while not accorded the 
benefit of the regulations regarding presumptive service 
connection, have been determined to be potentially radiogenic 
in nature, and may therefore be referred to the Under 
Secretary for Benefits for a determination as to whether it 
is at least as likely as not that the veteran's listed 
disease resulted from exposure to radiation in service.  A 
review of this listing reveals that cancer of the stomach is 
included in this list.  38 C.F.R. § 3.311(b)(2)(ix).  Thus, 
the Board must consider whether the development provisions of 
this section have been complied with.

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including 
stomach cancer, following his separation from service, and it 
is contended that the disease resulted from exposure to 
ionizing radiation during service, an assessment will be made 
as to the size and nature of the radiation dose.  If military 
records do not establish presence at or absence from a site 
at which exposure to radiation is claimed to have occurred, 
the veteran's presence at the site will be conceded.  If it 
is determined that the veteran was exposed to ionizing 
radiation as a result participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki from September 1945 to July 1946, or other 
activities as claimed, and he subsequently develops a 
radiogenic disease within the applicable presumptive period, 
the case will be submitted to the Under Secretary for 
Benefits for a determination on whether the radiogenic 
disease resulted from exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311.

The Under Secretary for Benefits is to consider the claim 
with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for Health. 
If, after consideration, the Under Secretary for Benefits 
determines that there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, the Under Secretary shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c)(1).

In this case, the Board finds that the official military 
records do not establish that the veteran was ever exposed to 
ionizing radiation.  The appellant does not contend that the 
veteran participated in atmospheric nuclear weapons testing 
or the occupation of Hiroshima and Nagasaki, such that the 
specific provisions for requesting dose estimates from the 
Department of Defense do not apply.  Instead, the appellant 
asserts that the veteran may have transported nuclear 
weapons, and may have been exposed to ionizing radiation 
while performing this duty.  Under 38 C.F.R. § 
3.311(a)(2)(iii), in all other claims involving radiation 
exposure, a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's DD Form 1141, Record of Occupational Exposure to 
Ionizing Radiation, if maintained, service medical records, 
and other records which may contain information pertaining to 
the veteran's radiation dose in service.  These records would 
then be forwarded to the Under Secretary for Health who would 
be responsible for preparing a dose estimate, to the extent 
feasible, based on available methodologies.

In an attempt to ascertain whether the veteran was exposed to 
ionizing radiation, in January 2001 the RO sent a request to 
the National Personnel Records Center (NPRC) seeking the 
veteran's "service personnel records to confirm radiation 
risk" and his DD Form 1141, if in existence. In a response 
received in February 2001, the NPRC replied that these 
documents were not a matter of record.  

In an additional attempt to assist the appellant in 
developing her claim, in April 2001 the RO sent a letter to 
the appellant seeking further information regarding the 
veteran's claimed exposure to ionizing radiation, including, 
among other things, the dates of exposure, the source of 
exposure, and the names of any other persons who were exposed 
with the veteran.  In a response dated in May 2001, the 
appellant again stated that she did not have any information 
showing that the veteran was ever actually exposed to 
ionizing radiation, but simply suspected that he was because 
he took a training course for handling the transport of 
nuclear weapons.

Following a review of this evidence, the Board finds that VA 
has complied with the development provisions of 38 C.F.R. § 
3.311(b) to the extent possible.  Following a review of the 
record, the Board finds that there is simply no evidence 
which confirms the appellant's suspicions that the veteran 
was actually exposed to ionizing radiation in service, much 
less that this exposure caused the veteran's gastric cancer, 
first diagnosed some 23 years after discharge.  The Board 
also observes that the veteran himself never asserted that he 
had transported or otherwise handled nuclear materials in 
service, and notes that the extensive and detailed treatment 
records from North Country Regional Hospital created in the 
eight months prior to the veteran's death did not mention any 
potential exposure to radiation in service, despite numerous 
recorded past social and medical histories.

The VA medical experts concluded that the veteran did not 
develop gastric cancer or COPD due to radiation exposure.  
Thus, the most probative medical evidence of record does not 
attribute gastric cancer or COPD to radiation exposure, but 
rather to other factors.  Accordingly, the Board finds that 
the veteran did not develop gastric cancer or COPD as a 
result of inservice radiation exposure.


Cause of Death on a Direct Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, malignant tumors will be presumed to have been 
incurred in service if it had become manifest to a degree of 
10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran had inservice gastrointestinal complaints and he 
had an inservice complaints of shortness of breath.  On 
separation, his chest x-ray was reported to show markings 
that were "a little more prominent than usual for this age 
group suggesting chronic change."  The veteran was not 
diagnosed as having gastric cancer or COPD during service.  
The veteran was not diagnosed as having gastric cancer within 
one year of service.  

VA medical experts dated the onset of gastric cancer and COPD 
to years after service.  Thus presumptive service connection 
is not warranted for gastric cancer.  

The VA medical experts have attributed the development of 
gastric cancer and COPD to causes other than service.  COPD 
has been attributed to the veteran's smoking, firsthand and 
secondhand, history rather than to service.  Gastric cancer 
has been attributed to a sporadic occurrence or due to 
previous smoking/alcohol exposures.  The VA medical experts 
opined that the veteran's COPD and gastric cancer were not 
due to the exposure to exhaust fumes during service as the 
veteran's exposure to such was limited, which, as noted, is 
consistent with his service records.  In addition, one of the 
experts determined that the veteran's death was due to 
gastric cancer and that the COPD did not play a contributory 
role due to the nature of the gastric cancer.  Nevertheless, 
as noted, COPD is not medically attributable to service.  As 
previously indicated, the VA medical experts' opinions are 
the most probative and are therefore afforded the most 
weight.  Although Dr. J. attributes the veteran's COPD to 
inservice exposure to chemicals, his opinion is outweighed by 
the opinions of the VA medical experts for the aforementioned 
reasons.   Likewise, although Dr. J attributes gastric cancer 
to service to include exposure to Agent Orange and cites a 
Swedish report in support, the opinion is outweighed by the 
NAS studies and the VA medical experts, as previously 
explained.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as 
the most probative medical professionals have determined that 
the veteran death was not related to service, the Board 
cannot substitute its own medical judgment.

Thus, the Board concludes that the fatal disease process was 
not manifest during service or within one year of separation 
and is not attributable to service.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


